 1 BRUCE D. CELEBREZZE, State Bar No. 102181
   bruce.celebrezze@clydeco.us
 2 JASON J. CHORLEY, State Bar No. 263225
   jason.chorley@clydeco.us
 3 CLYDE & CO US LLP
   101 Second Street, 24th Floor
 4 San Francisco, California 94105
   Telephone: (415) 365-9800
 5 Facsimile: (415) 365-9801

 6 Attorneys for Defendants
   THE TRAVELERS INDEMNITY COMPANY,
 7 THE PHOENIX INSURANCE COMPANY, and
   THE CHARTER OAK FIRE INSURANCE
 8 COMPANY (all erroneously sued as Travelers
   Indemnity Company and Travelers Casualty and
 9 Surety Company)

10                                  UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12

13 IN RE AMERICAN BANKERS                               Case No. 4:19-cv-02237-HSG
   INSURANCE COMPANY OF FLORIDA                         [Consolidated with 4:19-cv-03556-HSG]
14
                                                        ORDER GRANTING DEFENDANTS
15 CITY OF WALNUT CREEK,                                THE TRAVELERS INDEMNITY
                                                        COMPANY’S, THE PHOENIX
16                    Plaintiff,                        INSURANCE COMPANY’S, AND THE
                                                        CHARTER OAK FIRE INSURANCE
17             v.                                       COMPANY’S REQUEST TO APPEAR
                                                        TELEPHONICALLY
18 ADMIRAL INSURANCE COMPANY, a
   corporation; TRAVELERS INDEMNITY                     Date:    December 19, 2019
19 COMPANY AND TRAVELERS                                Time:    2:00 p.m.
   CASUALTY AND SURETY COMPANY, a                       Ctrm.:   2
20 corporation; ATLANTA INTERNATIONAL
   INSURANCE COMPANY, formerly known
21 as DRAKE INSURANCE COMPANY OF
   NEW YORK, a corporation; INSURANCE
22 COMPANY OF THE STATE OF
   PENNSYLVANIA, a corporation;
23 AMERICAN BANKERS INSURANCE
   COMPANY OF FLORIDA, a corporation;
24 TRANSCONTINENTAL INSURANCE
   COMPANY, a corporation; COLUMBIA
25 CASUALTY COMPANY, a corporation; and
   DOES 1 through 49, inclusive,
26
                 Defendants.
27

28
                                                                     Case No. 4:19-cv-02237-HSG
     4887789                                        1                 [consolidated 4:19-cv-03556]
               ORDER GRANTING TRAVELERS’ REQUEST TO APPEAR TELEPHONICALLY
                                                       1              For good cause shown, it is hereby ORDERED that counsel for defendants The Travelers

                                                       2 Indemnity Company (as successor to Insurance Company of the Pacific Coast), The Phoenix

                                                       3 Insurance Company, and The Charter Oak Fire Insurance Company (all erroneously sued as

                                                       4 Travelers Indemnity Company and Travelers Casualty and Surety Company) (collectively

                                                       5 “Travelers”) may appear before this Court telephonically on December 19, 2019 at 2:00 p.m., at

                                                       6 the hearing on defendant Insurance Company of the State of Pennsylvania’s Motion to Dismiss.

                                                       7 Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic

                                                       8 appearance.

                                                       9

                                                      10             IT IS SO ORDERED.
                                                      11
                                                           Dated: 12/17/2019                                    ________________________________
                    San Francisco, California 94105
                     101 Second Street, 24 Floor




                                                      12                                                        Hon. Haywood S. Gilliam, Jr.
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                                                                                United States District Judge
                    th




                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                                           Case No. 4:19-cv-02237-HSG
                                                           4887789                                          2               [consolidated 4:19-cv-03556]
                                                                     ORDER GRANTING TRAVELERS’ REQUEST TO APPEAR TELEPHONICALLY
